DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Display unit in claims 14 and 15; wherein the Applicant’s specification supports and illustrates the display unit 13 in paragraphs [0021], [0022], [0032], [0048] and Figure 2;
Measurement device in claim 19; wherein the Applicant’s specification supports and illustrates the measurement device 10 in paragraphs [0033], [0047], [0090], [0091] and Figures 2 and 7;
Detection unit in claim 19; wherein the Applicant’s specification supports and illustrates the detection unit 100 in paragraphs [0034], [0047], [0073], [0074], [0083], [0093] and Figures 2 and 5;
Control unit in claim 19; wherein the Applicant’s specification supports and illustrates the control unit 11 in paragraphs [0047], [0048], [0079], 0081], [0091], [0092], [0094], [0097]- [0099], [0101]- [0103], [0106]- [108], [0116], [0118]-[0120], [0124]- [0126], [0131], [0157], [0160]- [0162], [0170]-[0171] and Figure 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharpe et al (US 2014/0343869).

Claim 1 is rejected because Sharpe et al (Sharpe hereinafter) teaches of a method for determining a success or failure of a measurement of a target particle contained in a measurement sample, the method comprising: detecting the target particle and other particle other than the target particle in the measurement sample; and determining the success or failure of the measurement of the target particle based on at least a detection result of the other particle (see abstract; paragraphs [0007]-[0009],  [0014]-[0015], [0050], [0069]).

In claim 1, regarding detecting target/first particle and other particle other than the target particle (different particle), see the disclosure as below in paragraph [0008]:

“… a particle inspection system configured to detect a characteristic for a particle flowing in a flow-path of the particle processing system; and a processor programmed to adjust a first output of the particle inspection system representative of the particle characteristic for the particle to provide a common basis for comparing the adjusted first output relative to a second output. … In some embodiments, the second output may be representative of a particle characteristic for a different particle.” 

The claimed target particle is considered as the “different particle” disclosed in paragraph [0008] and the claimed other particle other than the target particle is considered as the “calibration particles” disclosed in paragraph [0007].
Therefore, Sharpe teaches of comparing target particles against calibration particles during inspection of particles flowing in a flowpath.

In claim 1, regarding determining the success or failure of the measurement of the target particle based on at least a detection result of the other particle, Sharpe discloses in paragraph [0088] as below:

“[0088] In exemplary embodiments, a particle may be detected by an analog level, for example by surpassing (going above or below) a threshold which produces a detectable voltage change. The signal may be used to characterize, identify or count the particle.”

From Sharpe’s teaching above, “going above or below a threshold” of the measurement of the target particle based on at least a detection result of the other particle is considered as success or failure 

Claim 2 is rejected for the same reasons of rejection of claim 1 as detailed above and because Sharpe teaches of determining the success or failure of the measurement comprises determining the success or failure of the measurement of the target particle based on the detection result of the target particle and the detection result of the other particle by determining the success/failure of calibration particle against a standard in combination with the application of tolerance (going above or below a threshold) to particle measurements (see paragraphs [0007], [0011], [0013], [0016], [0088] and claim 21).

Claim 14 is rejected for the same reasons of rejection of claim 1 as detailed above and because Sharpe teaches of displaying a result of the determination of the success or failure of the measurement on a display unit 13 (see paragraphs [0008]- [0009], [0014]- [0015]; Figure 2).

Claim 17 is rejected for the same reasons of rejection of claim 1 as detailed above and because Sharpe teaches of detecting the target particle and the other particle comprises causing the measurement sample to flow through a flow path and detecting the target particle and the other particle in the measurement sample flowing through the flow path (see paragraphs [0006] -[0009], [0014] -[0015]).

Claim 19 is rejected for the same reasons of rejection of claim 1 as detailed above and because it is directed to sample measurement device 10 (see Figure 1) that measures a target particle contained in a measurement sample, comprising: a detection unit 11a configured to detect the target particle and other particle other than the target particle in the measurement sample; and a control unit 12 configured to determine whether a measurement of the target particle is successful based on at least the detection result of the other particle (see abstract; paragraphs [0007]-[0009],  [0014]-[0015], [0050], [0069]).

    PNG
    media_image1.png
    353
    322
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe et al (US 2014/0343869).

Regarding claim 3, in view of Sharpe’s teaching of determining in real-time if the particle-characteristic data satisfies one or more threshold event criteria (see claim 21) and particle velocity information (see paragraph [0057]) it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to determine the success or failure of the measurement of the target particle based on at least a detection result of the other particle per unit time because particle measurement divided by time would provide particle per unit time.  Furthermore, such calculations are routinely performed in the measurement field by one skilled in the art and does not require any specialized skill or knowledge.

Regarding claim 4, in view of Sharpe’s teaching of comparing particle measurement value to a standard (or standard’s value) (see paragraph [0016]), and determining in real-time if the particle-characteristic data satisfies one or more threshold event criteria (see claim 21) and particle velocity information (see paragraph [0057]), calculating a value related to a detection rate of the target particle detected in the measurement based on at least the detection result of the other particle would have taken only routine skill in the art for one of ordinary skill. 

Regarding claim 5, in view of Sharpe’s teaching of comparing particle measurement value to a standard (or standard’s value) (see paragraph [0016]), and determining in real-time if the particle-characteristic data satisfies one or more threshold event criteria (see claim 21) and particle velocity information (see paragraph [0057]), calculating the value related to the detection rate comprising: calculating an estimated value related to the number of at least the other particle expected to be detected in the measurement based on the number of at least the other particle - 51 -detected per unit time; and calculating the value related to the detection rate based on the estimated value and the number of at least the other particle actually detected in the measurement would have taken only routine skill in the art for one of ordinary skill because it merely involves data manipulation.

Regarding claim 6, in view of Sharpe’s teaching of comparing particle measurement value to a standard (or standard’s value) (see paragraph [0016]), and determining in real-time if the particle-characteristic data satisfies one or more threshold event criteria (see claim 21) and particle velocity information (see paragraph [0057]), calculating the value related to the detection rate comprising calculating the value related to the detection rate based on a ratio between the estimated value and the number of at least the other particle actually detected in the measurement would have taken only routine skill in the art for one of ordinary skill because it merely involves data manipulation.

Regarding claim 7, in view of Sharpe’s teaching of comparing particle measurement value to a standard (or standard’s value) (see paragraph [0016]), and determining in real-time if the particle-characteristic data satisfies one or more threshold event criteria (see claim 21) and particle velocity information (see paragraph [0057]), calculating the value related to the detection rate comprising calculating the value related to the detection rate based on a percentage of the number of at least the other particle actually detected in the measurement relative to the estimated value would have taken only routine skill in the art for one of ordinary skill because it merely involves data manipulation.

Regarding claim 8, in view of Sharpe’s teaching of comparing particle measurement value to a standard (or standard’s value) (see paragraph [0016]), and determining in real-time if the particle-characteristic data satisfies one or more threshold event criteria (see claim 21) and particle velocity information (see paragraph [0057]), 
calculating the value related to the detection rate comprising: calculating an approximation expression that approximates a temporal change in the number of at least the other particle detected in the measurement based on the number of at least the other particle detected per the unit time; and calculating the estimated value related to the number of at least the other particle expected to be detected in the measurement based on the approximation expression would have taken only routine skill in the art for one of ordinary skill because it merely involves data manipulation.

Regarding claim 9, in view of Sharpe’s teaching of comparing particle measurement value to a standard (or standard’s value) (see paragraph [0016]), and determining in real-time if the particle-characteristic data satisfies one or more threshold event criteria (see claim 21) and particle velocity information (see paragraph [0057]), calculating the approximation expression comprises calculating the approximation expression by excluding a time zone in which the number of at least the other particle detected is less than a predetermined number would have taken only routine skill in the art for one of ordinary skill because it merely involves data manipulation.

Regarding claim 10, in view of Sharpe’s teaching of comparing particle measurement value to a standard (or standard’s value) (see paragraph [0016]), and determining in real-time if the particle-characteristic data satisfies one or more threshold event criteria (see claim 21) and particle velocity information (see paragraph [0057]), 
calculating the approximation expression comprises calculating the approximation - 52 -expression by excluding a time zone before a predetermined timing from all the time zones in which the measurement sample is measured would have taken only routine skill in the art for one of ordinary skill because it merely involves data manipulation.

Regarding claim 11, in view of Sharpe’s teaching of comparing particle measurement value to a standard (or standard’s value) (see paragraph [0016]), and determining in real-time if the particle-characteristic data satisfies one or more threshold event criteria (see claim 21) and particle velocity information (see paragraph [0057]), 
calculating the approximation expression comprises calculating the approximation expression by excluding a time zone after a predetermined timing from all time zones in which the measurement sample is measured would have taken only routine skill in the art for one of ordinary skill because it merely involves data manipulation.

Regarding claim 12, in view of Sharpe’s teaching of comparing particle measurement value to a standard (or standard’s value) (see paragraph [0016]), and determining in real-time if the particle-characteristic data satisfies one or more threshold event criteria (see claim 21) and particle velocity information (see paragraph [0057]), 
determining the success or failure of the measurement comprises determining the success or failure of the measurement by comparing the value related to the detection rate with a predetermined threshold value would have taken only routine skill in the art for one of ordinary skill because it merely involves data manipulation.

Regarding claim 13, in view of Sharpe’s teaching of comparing particle measurement value to a standard (or standard’s value) (see paragraph [0016]), and determining in real-time if the particle-characteristic data satisfies one or more threshold event criteria (see claim 21) and particle velocity information (see paragraph [0057]), changing predetermined threshold value according to a user input would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application for easily changing the threshold value via a user input to meet required standards due to varying external conditions.  Furthermore, such a step would have taken only routine skill in the art for one of ordinary skill because it merely involves accessing a computer terminal and typing in new values.

Regarding claim 15, in view of Sharpe’s teaching of displaying a result of the determination of the success or failure of the measurement on a display unit 13 (see paragraphs [0008]- [0009], [0014]- [0015]; Figure 2), displaying, on the display unit 13, a graph showing a change over time of the number of at least the other particle actually detected in the measurement would have taken only routine skill in the art for one of ordinary skill because displaying graphs based on collected data in well-known in the art.

Regarding claim 16, in view of Sharpe’s teaching of comparing particle measurement value to a standard (or standard’s value) (see paragraph [0016]), and determining in real-time if the particle-characteristic data satisfies one or more threshold event criteria (see claim 21) and particle velocity information (see paragraph [0057]), calculating the value related to the detection rate comprises: calculating an estimated value related to the value of the detection signal expected to be detected in the measurement based on the value of the detection signal obtained from at least the other particle detected per unit time; and - 53 -calculating the value related to the detection rate based on the estimated value and the value of a detection signal actually detected in the measurement would have taken only routine skill in the art for one having ordinary skill because it merely involves data manipulation.

Claim 18 is rejected for the same reasons of rejection of claim 1 as detailed above and because in view of Sharpe’s teaching of a particle measurement system as claimed in claim 1 (shown in Figures 1 and 2), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide the measurement system with any kind or type of sample, such as a circulating tumor cell and a leukocyte as the target particle and the other particle for determining the success or failure of the measurement of a target particle or other particle.  Furthermore, measurement sample and sample preparation are not part of the measurement system and therefore cannot be considered as essential components of the claimed measurement system.

Claim 20 is rejected for the same reasons of rejection of claims 1-19 as detailed above because claim 20 comprises various limitations claimed in claims 1-19 in different combinations.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886